Citation Nr: 0946914	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-27 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.


(The motion to revise or reverse a July 1970 Board decision 
that denied service connection for relaxation of the arches 
of both feet is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied reopening the Veteran's claim of 
entitlement to service connection a bilateral foot 
disability, characterized as relaxation, anterior arches, 
both feet.  In September 2009, the Veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO in Pittsburgh, Pennsylvania.  A transcript of that hearing 
has been incorporated into the claims file.  

The underlying issue of entitlement to service connection for 
a bilateral foot disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.

FINDINGS OF FACT

1.  In a July 1970 decision, the Board denied a claim of 
entitlement to service connection for a bilateral foot 
disability characterized as relaxation of the anterior 
arches, both feet.  This decision is final.

2.  Evidence associated with the claims file since the 
Board's July 1970 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 1970 Board decision denying service connection 
for a bilateral foot disability, characterized as relaxation 
of the anterior arches, both feet, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the final July 1970 Board 
determination, in which the Board denied service connection 
for a bilateral foot disability, characterized as relaxation 
of the anterior arches, both feet, is new and material, and 
this claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided, the VCAA 
and its implementing regulations do not prevent the Board 
from rendering a decision as to this issue.

II.  Facts

The Veteran's service treatment records include an October 
1968 consultation record noting that the Veteran had been 
seen earlier that month and was thought to have a sprain of 
his plantar fascia, both feet, due to excessive activity to 
which he was not accustomed.  A November 1968 Sub and Nuclear 
Power Training examination report found that the Veteran was 
not qualified for such training due to bilateral instep and 
ankle pain following extensive exercise in October 1968.  

A Medical Board report dated in February 1969 indicates that 
the Veteran first noted difficulty with his feet while 
playing high school football.  At that time he was seen by a 
physician who prescribed arch supports and administered 
electro stimulation to the small muscles of the feet and calf 
muscles which apparently improved the Veteran's condition.  
He was found to be asymptomatic at the time of his 
enlistment.  This report goes on to note that two months 
prior to the Veteran's admission to the Naval Hospital in St. 
Albans, New York (in August 1969), the Veteran noted 
increased pain in his feet following an attempt to lose 
weight by jogging.  X-rays of both feet were noted to be 
within normal limits.  The Board recommended that the Veteran 
return to limited duty for six months.

In September 1969, the Veteran again appeared before a 
Medical Board with a diagnosis of bilateral plantar fasciitis 
and complaints of increasing foot pain.  It was opined that 
the Veteran did not meet the minimum standards for enlistment 
or induction and was unfit for further military service by 
reason of physical disability.  The Board further opined that 
the Veteran's physical disability was neither incurred in, 
nor aggravated by, a period of active military service.  

In November 1969, the Veteran filed an initial claim for 
service connection for a bilateral foot condition.

A November 1969 VA examination report states that the Veteran 
developed aching pain in both feet after being in service for 
one and a half years and continued to complain of painful 
feet.  Bilateral foot x-rays revealed no abnormality in the 
bones, joints or soft tissues of either foot.  The Veteran 
was noted to be wearing heavy arch supports in both shoes.  
There was no evidence of flat feet and no obvious bony 
deformities.  The Veteran was diagnosed as having relaxation, 
anterior arches, both feet, symptomatic; possible arthritis, 
osteoarthritis, both feet; and obesity.  

In a December 1969 rating decision, the RO denied service 
connection for arches, both feet.

On file is a December 1969 "To whom it may concern" letter 
from the Veteran's former employer stating that the Veteran 
had been terminated from employment in November 1969 due to 
his failure of the company physical for a foot injury.

In a statement dated in February 1970, the Veteran said that 
he believed his foot disability was aggravated by his 
inservice training program that required long periods of 
standing and climbing up and down ladders as well as by 
jogging.  He pointed out that his foot disability did not 
show up in physicals during his first year of service.  

In a March 1970 statement, the Veteran conceded that he had a 
prior foot injury in the fall of 1965, but stated that it had 
been a full three years before his inservice foot complaint 
in October 1968.  He remarked that he had had no further foot 
trouble prior to October 1968.

During a personal hearing at the RO in April 1970, the 
Veteran testified that his foot condition had been aggravated 
by service.  He explained that he had no foot pain until 
approximately one and a half years after entering active 
duty.  He said that following his football practice injury in 
1965, he was given an orthopedic appliance for his feet which 
he wore for four months and was very similar to a device the 
Navy gave him to wear.  

In July 1970, the Board denied the Veteran's claim of 
entitlement to service connection for relaxation of the 
anterior arches, both feet.

In June 2006, the Veteran filed to reopen his claim of 
entitlement to service connection for a bilateral foot 
disability.  He explained that although he had an injury to 
his foot in high school, he had no recurring foot problems 
upon his entry into active service or for two years 
thereafter.  He said that it was only when he was required to 
work on steel decking and climb up and down steel stairs that 
his foot was injured.  He noted that the Medical Board 
attributed his injury to jogging in service.  He pointed out 
that VA regulation required VA to prove both that the 
disability preexisted service and was not aggravated by 
service in order to overcome the presumption of soundness.  

In written argument submitted to the RO in October 2006, the 
Veteran asserted that the steel plates that had been inserted 
in his shoes at St. Albans Naval Hospital in service were 
actually an aggravating factor in what has become a lifelong 
foot problem.  

On file is a January 2008 letter from W. Trout, D.P.M., who 
relayed the Veteran's inservice foot problems based on his 
apparent review of the service treatment records.  He opined 
that the Veteran "most probably" suffered from a cavo varus 
foot type which he explained was a high arched foot 
susceptible to plantar fasciitis.  He also noted that a cavus 
foot supporting 220 pounds was very susceptible to plantar 
fasciitis.  He concluded by opining that the Veteran had a 
high arched cavo varus foot type prior to his enlistment, and 
that a particular event in October 1968 severely inflamed the 
plantar fascia from which the Veteran did not totally 
recover.  He further noted that the Veteran's feet had since 
totally collapsed secondary to Charcot arthropathy from 
diabetes so that whichever biomechanical foot pathology the 
Veteran had at the time of induction was "totally 
obliterated".  He went on to state that regardless, a 
radiograph dated in April 2003 of the right foot revealed 
metatarsus adductus which was a good indicator of a cavo 
varus foot prior to Charcot Foot deformity occurring.    

At a hearing at the RO before a Hearing Officer in June 2008, 
the Veteran testified that his bilateral foot disability 
never got better since service and that other medical 
conditions just "masked it".  He identified these medical 
conditions as neuropathy caused by diabetes and Charcot in 
both feet.  He expressed his firm opinion that the medical 
specialists 40 years earlier never gave him what he needed 
which led to what he has today.  Regarding treatment, the 
Veteran said that Dr. Trout, a podiatrist, had been treating 
him for the past two or three years and before that he was 
seeing Dr. Brooks.  

In September 2008, the RO received private treatment records 
dated from January 2003 to April 2008.  These records show 
treatment for diabetic foot wounds, peripheral neuropathy, 
and bilateral Charcot joint deformity of the ankles.  

In October 2008, the RO received private treatment records 
from D. M. Babins, M.D., showing treatment from January 2003 
to September 2003 for Charcot arthropathy, left side.  

The Veteran testified at a Board hearing at the RO in 
September 2009 that his 1965 football injury involving his 
feet had cleared up and that he was fine when he entered 
service in 1967.  He reported that it was approximately 13 
months after entering active duty that he began having foot 
problems.  He said he first sought medical treatment for his 
feet following service in December 1969 or January 1970.  He 
said he bought the best shoes he could buy and just assumed 
he had to live with his foot problems.  He remarked that he 
had worked as a policeman and did not again seek medical 
attention until his condition began impacting his work which 
was towards the end of his police career, in 1984.  He 
explained that that was when he "started going heavily into 
it and asking for additional help from [his] regular medical 
doctor."  He said he had been diagnosed as having diabetes 
around 1990, but estimates that he first began experiencing 
symptoms, such as excessive thirst, around 1984 or 1985.  

III.  Law and Discussion

In this case, the RO denied the Veteran's initial claim for 
service connection for a bilateral foot disability in 
December 1969, characterized as relaxation of the anterior 
arches, both feet.  The Veteran appealed this decision to the 
Board and in July 1970, the Board also denied the claim.  The 
Board's decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  This present appeal stems from the RO's December 
2006 decision that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral foot disability.  However, in the 
March 1970 statement of the case, the RO appears to have 
reviewed de novo the underlying claim for service connection 
for a bilateral foot disability and denied the claim on the 
merits.  That notwithstanding, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and 
material evidence issue regardless of the RO's actions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the Board must first decide whether the Veteran has submitted 
new and material evidence that is sufficient to reopen the 
prior adverse July 1970 Board decision.

It is pertinent to note at this point that in denying the 
Veteran's claim in July 1970, the Board concluded that the 
evidence of record clearly and unmistakably showed that the 
Veteran's bilateral foot disorder existed prior to the 
Veteran's recognized service, rebutting the presumption of 
soundness.  The Board also concluded that the pre-existing 
foot disability was not aggravated by service.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1105.  In this regard, the Board 
notes changes in the regulations governing the presumption of 
aggravation.  Currently, a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 
C.F.R. § 3.304(b).  VA's General Counsel held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  Effective 
May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect the change in the interpretation of the 
statute governing the presumption of sound condition.  The 
final rule conforms to Federal Circuit precedent Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), and applies 
to claims which were pending on or filed after May 4, 2005.  
As the Veteran's case was filed after that date, the 
amendment applies.

Accordingly, the Board must discuss whether these recent 
changes in the regulations have any impact on the prior 
decisions as the final and determinative adjudication of the 
Veteran's claim.  As previously stated, the new regulation 
states that where a defect was not noted at the time of 
enlistment, VA must demonstrate by clear and unmistakable 
evidence that the disease or injury existed prior to service 
and that it was not aggravated by service.  In this regard, 
the Veteran's enlistment examination does not show any 
notations or defects involving the Veteran's feet.  
Additionally, as a general matter, in circumstances wherein a 
change in law provides a new basis for entitlement to a 
benefit sought for which a claim has previously been denied 
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to meet the "new 
and material" evidence requirement.  Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994).  In the present case, this would 
mean that the Board would adjudicate the issue of service 
connection for a bilateral foot disability without the 
Veteran having to present "new and material" evidence.

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that the change in the 
evidentiary presumption requiring VA to clearly rebut the 
presumption of soundness, including establishing the absence 
of in-service aggravation under 38 C.F.R. § 3.306(b), was a 
procedural rule, not a substantive change in law.  See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  The Federal 
Circuit based its conclusion on the fact that the 
modification did not create a new cause of action since a new 
basis of entitlement was not created.  For similar reasons, 
any change in law manifested by the new aforementioned 
regulations is procedural and not substantive in nature, as 
there is not a new cause of action created. Therefore, the 
Veteran cannot circumvent the "new and material" 
requirements. Specifically, even if the presumption of 
soundness was applicable in this case, the Veteran would not 
be able to circumvent the "new and material" requirements. 
Thus, to reopen his claim, he still needs to present new and 
material evidence.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Here, the 
last final decision with respect to the claim of entitlement 
to service connection for a bilateral foot disability is the 
Board's July 1970 denial.  

The evidence that was on file in July 1970 includes the 
Veteran's treatment records showing treatment beginning in 
October 1968 for bilateral plantar fasciitis and noting that 
the Veteran had a preservice foot injury while playing 
football in 1965.  These records also include a September 
1969 Medical Board report recommending that the Veteran be 
discharged from service due to bilateral plantar fasciitis.  
In this regard, the Board found that the Veteran did not meet 
the minimum standards for enlistment or induction and was 
unfit for further military service, by reason of physical 
disability.  The Board further found that the physical 
disability was neither incurred in, nor aggravated by a 
period of active military service.  The evidence also 
includes a November 1969 VA examination report diagnosing the 
Veteran as having relaxation, anterior arches, both feet, 
symptomatic; possible arthritis, osteoarthritis, both feet; 
and obesity.  In addition, the evidence includes the 
Veteran's April 1970 personal hearing testimony and written 
statements that his foot disability had been aggravated by 
his inservice training program requiring long periods of 
standing and climbing up and down ladders as well as jogging.  
The Veteran pointed out that his foot disability did not show 
up in physicals during his first year of service.  

The evidence on file after July 1970 includes the letter from 
podiatrist Dr. Trout in January 2008.  It also includes 
private medical records showing postservice treatment for 
foot problems from 2003 to 2008.  In addition, it includes 
the Veteran's hearing testimony presented before a Hearing 
Officer in June 2008 and before the undersigned Veteran's Law 
Judge in September 2009.

The evidence noted above that was submitted after July 1970 
is new in that it contains a medical nexus opinion dated in 
January 2008 from a podiatrist, Dr. Trout, not previously 
considered.  It is also material in that Dr. Trouts suggests 
a permanent aggravation of the Veteran's preexisting foot 
disability in service.  More specifically, Dr. Trout opined 
that the Veteran had a preexisting high arched cavo varus 
foot type and that "a particular event of October 15, 1968 
which severely inflamed the plantar fascia from which [the 
Veteran] did not totally recover".  There is also the 
Veteran's hearing testimony in June 2008 and September 2009 
that has not been previously considered, and private medical 
records dated in 2003 and 2005 to 2008 showing ongoing foot 
problems.  Thus, the Board finds that the evidence submitted 
subsequent to July 1970, when looking at the record in its 
entirety, is new and material and is sufficient to reopen the 
claim for service connection for a bilateral foot disability.  
38 C.F.R. § 3.156.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Now that the underlying claim of entitlement to service 
connection for a bilateral foot disability is reopened, 
further medical development is warranted prior to making a 
decision on this claim.  

The Court found in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim).  See also 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In light of the evidence in this case showing inservice 
treatment for a bilateral foot disability, medical evidence 
of present feet problems, and the January 2008 report from 
Dr. Trout indicating an inservice aggravation of a 
preexisting foot disability, the Veteran must be afforded a 
VA examination.  McLendon, supra.  The present evidence is 
insufficient to make a decision on this claim in light of the 
uncertainty regarding whether the Veteran's presently 
diagnosed foot disabilities are in any way related to or 
aggravated by service.  As the facts show, the Veteran was 
diagnosed as having bilateral plantar fasciitis in service 
and his current diagnoses are peripheral neuropathy due to 
diabetes and Charcot arthropathy of the ankles.  

In addition, there appear to be missing postservice treatment 
records.  The Veteran testified that he began seeking regular 
treatment for his foot problems towards the end of his police 
career, around 1984 or 1985.  However, there are no medical 
records on file prior to 2003.  Consequently, an attempt 
should be made to obtain these records.  An attempt should 
also be made to obtain more recent treatment records from Dr. 
Trout who the Veteran testified has been treating him for the 
past two or three years and from Dr. Brooks who treated the 
Veteran prior to Dr. Trout.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for his right and 
left feet that have not already been 
obtained, to specifically include those 
pertaining to postservice treatment 
beginning in 1984 and more recent 
treatment rendered by Drs. Trout and 
Brooks.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the Veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current bilateral 
foot disability.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.

The claims folder and a copy of this 
remand are to be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
note such review.  The examiner is 
requested to answer the following 
questions (a, b, and c):

a) Did a bilateral foot disability 
(if found on examination) clearly 
and unmistakably exist prior to the 
Veteran's active service?

b) If a bilateral foot disability 
clearly and unmistakably existed 
prior to the Veteran's active 
service, was such disability 
aggravated beyond the normal 
progression of the disorder by the 
Veteran's active service resulting 
in a present disability?

c) If a bilateral foot disability 
did not clearly and unmistakably 
exist prior to the Veteran's active 
service, is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's current 
bilateral foot disability, if found, 
is related to his period of service?

Complete detailed rationale is requested 
for each opinion that is rendered.

3.  Thereafter, review the Veteran's 
claim for entitlement to service 
connection for a bilateral foot 
disability.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


